São Paulo, April 25 th 2017. To Comissão de Valores Mobiliários R. Sete de Setembro, 111, 33° Floor Centro, Rio de Janeiro – RJ To: Guilherme Rocha Lopes ( Gerente de Acompanhamento de Empresas 2 ) Ref.: Official Letter N.° 150/2017/CVM/SEP/GEA-2 Dear Sirs, In accordance with Official Letter no. 150/2017/CVM/SEP/GEA-2, below, we hereby express our opinion on the news published on April 24, 2017 on the Infomoney website under the heading "BRF postpones sale of unit due to Weak Flesh, sources say; Action dropped 1% in 1 minute". Regarding this matter, in response to Letter No. 259/2016-CVM / SEP / GEA-2, received from CVM, the Company informed, on July 25, 2016, through a Notice to the Market, that considered strategic alternatives in order to accelerate the expansion and growth of OneFoods, including the possibility of seeking third-party investment, which could occur either through private placement or through public funding. At that moment, there was no internal decision taken. Following on from the previously disclosed, the Company announced in a new Notice to the Market of November 8, 2016, the hiring of investment banks to advise the Company on potential investments to be made by third parties in OneFoods. On January 4, 2017, the Company released a new Notice to the Market, informing the beginning of operations of OneFoods and reaffirming that it continued to analyze strategic alternatives for the halal business in order to boost its expansion in the markets in which it operates or in new markets not yet served. Such information was reaffirmed in response to an official letter sent by CVM, published on January 6, 2017, in the form of a Notice to the Market, pointing out again that there was no definition of the strategy of the eventual capitalization of OneFoods. Lastly, on January 19, 2017, the Company announced though a new Notice to the Market that the Company has been adopting preparatory measures to seek both a private placement and a public offering of shares (IPO) on the Stock Exchange of London, England. Accordingly, in line with the clarification of several previous communications, the Company reiterates that there has been no final decision regarding the strategy to be followed for the possible capitalization of OneFoods and that it continues to analyze the possibilities for this issue, including the above alternatives and taking into account factors that affect the market as a whole. It is not necessary to mention, at this moment, of a relevant decision not disclosed to the market. The Company will keep the market informed of any relevant updates related to this topic, in accordance with applicable regulation. Regarding the oscillation of the value of its shares, the Company informs that it did not consider the variation reported as relevant or atypical, and it is pertinent to note that even the news object of this Official Letter acknowledges that the shares´ value rose after such decrease. For this reason, the Company understood that there was no need for a statement from its Investor Relations Officer. São Paulo, April 25 th , 2017. Pedro de Andrade Faria Global Chief Executive, Financial and Investor Relations Officer SP - 19851870v3 “ Subject: Request for clarification on news published in the media Dear Sir, We refer to the news published on the website of Infomoney news portal, on 04/24/2017, under the title “BRF postpones sale of unit due to Weak Flesh, sources say; Action dips 1% in 1 minute
